IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                  July 12, 2011 Session

                  STATE OF TENNESSEE v. SHANTA JONES

                  Appeal from the Circuit Court for Madison County
                         No. 09205 Donald H. Allen, Judge


              No. W2010-01081-CCA-R3-CD - Filed November 4, 2011


The Defendant, Shanta Jones, was convicted by a Madison County Circuit Court jury of
facilitation of aggravated robbery, a Class C felony; facilitation of aggravated burglary, a
Class D felony; facilitation of aggravated assault, a Class D felony; and retaliation for past
action, a Class E felony. See T.C.A. §§ 39-11-403 (2010), 39-13-402 (2010), 39-14-403
(2010), 39-13-102 (Supp. 2009) (amended 2010), 39-16-510 (2010). The trial court
sentenced the Defendant as a Range I, standard offender to six years for facilitation of
aggravated robbery, to four years each for the burglary and assault convictions, and to two
years for retaliation for past action, to be served concurrently. On appeal, the Defendant
contends that the evidence was insufficient to support her convictions. We affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which T HOMAS T. W OODALL
AND N ORMA M CG EE O GLE , JJ., joined.


David W. Camp, Jackson, Tennessee, for the appellant, Shanta Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; James G. Woodall, District Attorney General; and Shaun A. Brown, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

        This case relates to a home invasion during which the victim, Jerry Kinnie, was
injured by two assailants. At the trial, Mr. Kinnie testified that he had known the Defendant
for a few years and that he had only seen but not known her co-defendant, Larry Mallard, Jr.,
until the night of the home invasion. He said that on December 24, 2008, he was alone in his
apartment located on Lincoln Street. He said he spoke with the Defendant on the telephone
that evening around 11:00 p.m., but did not remember who initiated the call. He said the
Defendant mentioned that she needed money and that she believed he had a stimulus check,
which he denied having. He said he did not tell the Defendant that he had $140 in cash in
his pocket that night. He stated that the Defendant said she was going to come to his home
and that about thirty minutes to an hour later, he heard a knock on his door. He said he
looked out his side window, saw the Defendant, and unlocked the door. He said he also saw
a “beige brown Intrepid” that she borrowed. He said that before he could open the door,
Mallard pushed it open and pointed a shotgun at him. He said that another man accompanied
Mallard and that the other man grabbed him from behind. He said he did not get a good look
at the other man because the man remained behind him and held his neck and arms.

        Mr. Kinnie testified that Mallard hit him in the face, walked to his bedroom, searched
through the drawers, and returned asking, “Where’s the damn money? I know you’ve got
that damn money.” He said that he denied having any money and that the man punched him
in the face and threatened to kill him unless he gave the man the money. Mr. Kinnie did not
remember what happened next but said he was able to walk or crawl to his sister’s home,
which was located one street from his home. He did not remember the police coming to his
sister’s home, speaking with the police, or being transported to the hospital in an ambulance.
He said his next memory was of being in the hospital the next day. He said his nose was
fractured, his neck was injured, and his face was bleeding and bruised. He did not remember
speaking with the police at the hospital.

        Mr. Kinnie testified that when he was released from the hospital the next day, he
returned home and found blood all over the kitchen walls and on the floor. He said the
portions of the attack that he could remember occurred in his kitchen. He said $140 and his
cell phone were missing after the home invasion. He said that he did not consent to anyone
entering his home before the attack and that he thought the intruders were going to kill him.
He said the Defendant did not enter his home. He spoke with Jackson Police Investigator
Danielle Jones and told her of the telephone calls with the Defendant and the subsequent
home invasion. He said he also testified about the incident during proceedings at the Jackson
City Court.

       Mr. Kinnie testified that on February 13, 2009, he was approached by the Defendant
as he stood outside Mildred Corbitt’s home. He said he was standing in the front yard and
speaking with Ms. Corbitt, his stepdaughter, and Farris Kidd when the Defendant and another
person drove by in a truck. He said the truck turned around, stopped near him, and the
Defendant stated, “It ain’t over. I’m still going to get you.” He said the Defendant did not
get out of the truck near the home or approach him. He said that he felt threatened by the

                                             -2-
statement and that he called the police and reported the incident. He said the incident
occurred after he testified in the Jackson City Court.

        On cross-examination, Mr. Kinnie agreed that someone knocked on his back door a
short time after he spoke with the Defendant on the telephone. He said he was preparing for
bed when he heard the knock. He agreed that it was dark outside, that the only light that was
turned on at the time was in the bathroom, and that there were no lights outside except for
a street light. He said that the bathroom was next to the kitchen and that light from the
bathroom lit the kitchen. He agreed that he had only seen Mallard a couple of times in
passing before the incident and that he had no previous problems with Mallard. He agreed
the two men ransacked his home and said they pulled out his dresser drawers and lifted his
mattress. He did not see how the men arrived at his home and did not see the license plate
of the car he saw in his driveway. He did not know when he left his home or how he got to
his sister’s home. He said that his sister told him the police came to her home and spoke with
him after the attack but that he did not remember speaking with the police or telling them that
he was attacked by two unknown males. He agreed that if the officer wrote down that he
stated that two unknown males attacked him, he probably made the statement. He agreed that
the first time he said that Mallard was one of the attackers was when he spoke with
Investigator Jones about a week later.

       Mr. Kinnie testified that he did not remember what Mallard and the other man wore,
but he thought the men wore hooded sweatshirts with the hoods pulled over their heads. He
said Mallard stated, “Stop looking at me in my face. I’ll kill you right now.” He did not
know if he told Investigator Jones about Mallard telling him not to look at Mallard’s face.
He agreed that he did not see Mallard when he heard the knock on his back door and looked
out the window.

        Mr. Kinnie testified that he never drank alcohol or used illegal drugs. He disagreed
that the home invasion was the result of a drug-related debt.

       Mr. Kinnie testified that the first time he saw Mallard was when Mallard came
through the door. He denied that he previously testified that he saw Mallard through the
window. He agreed that he did not remember going to his sister’s home after the attack and
that $140 was taken from his pocket during the attack.

       Mr. Kinnie testified that he could not pinpoint the time when the attack occurred but
agreed that if he previously testified that the attack occurred around 11:30 p.m. or midnight,
it occurred at that time. He said he spoke with the Defendant three or four times on
December 24, 2008. He said that although he could not remember her telephone number or
the number of the phone he used at the time, he knew her number at the time of the attack

                                              -3-
and recognized her number when she called. He agreed the Defendant asked him about a
stimulus check but said she did not tell him why she was interested in the check. He agreed
he told the Defendant he did not have a stimulus check. He said the Defendant told him she
would come to his home after she finished styling someone’s hair. He agreed he did not
mention in previous testimony that the Defendant told him she would come to his home after
she finished styling the person’s hair. He agreed he did not have telephone records verifying
the calls with the Defendant.

        Mr. Kinnie agreed that the Defendant drove a brown Intrepid on the night of the attack
and that when he was asked during a preliminary hearing what kind of car the Defendant and
the attackers drove, he said she drove a white Ford Taurus. He said that the Defendant
owned a white Taurus but that she borrowed a brown Intrepid from a friend on the night of
the attack.

        Mr. Kinnie testified that Ms. Corbitt was the mother of his daughter, that Latanza
Kidd was his stepdaughter, and that Farris Kidd was his stepdaughter’s ex-husband. He said
that he did not know if Ms. Corbitt and Mr. Kidd had problems with the Defendant’s family
and that he was not aware of any problems between the families. He said that when the
Defendant drove by Ms. Corbitt’s home, the Defendant told him that “it wasn’t over” and
that “she was still going to do what she was going to do.”

        Mr. Kinnie testified that he did not have lights on outside his home before the attack
and that he did not turn outdoor lights on when he heard the knock on his door. He agreed
that a street light near his home was on. He said that it took him about one minute to unlock
his door after he heard the knock and that he saw the intruders as they pushed open his door
with a shotgun. He said he looked out the window before he unlocked the door and saw the
Defendant. He said he recognized the Defendant’s voice when he asked who was at the door
and she responded, “Me. Open the door.” He said the Defendant did not state her name
when responding, and he denied that seeing the brown Intrepid made him assume that the
Defendant was also outside. He said the Defendant did not enter his home.

        Mr. Kinnie testified that he did not know the Defendant was six months pregnant on
December 24, 2008. He said he did not notice if she was pregnant on the night of the attack
or when she threatened him on February 13, 2009. He said that although the Defendant got
out the passenger side of the truck at one point, she did so “way down” at the end of the street
near a bus stop.

       On redirect examination, Mr. Kinnie testified that he was in his bedroom when he
heard the knock on his door on December 24, 2008. He said the knock occurred about an
hour after he last spoke with the Defendant on the telephone. He said that he looked out the

                                              -4-
window before unlocking the door and saw “a girl that looked like Shanta.” He said the
voice also sounded like the Defendant. He said that he saw a brown Intrepid in his driveway
and that he had seen the Defendant drive the car numerous times. He said that after he saw
the Defendant through the window and unlocked the door, he did not see the Defendant
again.

       Mr. Kinnie testified that on February 13, 2009, the Defendant rode in a truck driven
by her brother. He said that the truck moved to the end of the street after the Defendant
threatened him and that she was about 100 feet away when she got out of the truck.

       On recross-examination, Mr. Kinnie agreed that when he looked out the window, he
saw the Defendant but not Mallard. He denied testifying at the preliminary hearing that he
saw Mallard through the window and said the preliminary hearing record was incorrect. He
agreed the only lights on at the time were his bathroom light and street lights. He agreed he
did not know the man who came into his home with Mallard. He said Mallard told him,
“Don’t be looking at me in my face or I’ll kill you right now.” He denied he testified at the
preliminary hearing that the unknown man was the person hitting him while Mallard held his
arms. He said the unknown man was the person who held his arms while Mallard hit him.
He did not know what Mallard did with the shotgun while hitting him.

        Jackson Police Officer James Price testified that at 11:55 p.m. on December 24, 2008,
he responded to a call from Mr. Kinnie’s sister’s home. He said that Mr. Kinnie was
bleeding and had several cuts and wounds on his face and that Mr. Kinnie was taken to the
hospital in an ambulance. He said that he went to Mr. Kinnie’s home to secure the scene and
that the kitchen “looked like a storm had hit it.” He said he saw items turned over and “blood
everywhere.” He said another officer photographed the scene. He said he spoke with Mr.
Kinnie in the emergency room and obtained a statement.

       On cross-examination, Officer Price testified that although he attempted to speak with
Mr. Kinnie at his sister’s home, he “got very little details because of [Mr. Kinnie’s] pain and
injuries.” He agreed that he spoke with Mr. Kinnie at the hospital and that Mr. Kinnie told
him that two unknown black males assaulted him. He agreed Mr. Kinnie did not mention
Mallard.

       Jackson Police Officer Nicholas Donald testified that at approximately 11:30 p.m. on
December 24, 2008, he responded to a call reporting that a man had been injured. He said
that Mr. Kinnie was holding his stomach and face, that Mr. Kinnie’s face was severely
swollen, and that there was a lot of blood. He said that before Mr. Kinnie was taken to the
hospital, Mr. Kinnie was able to tell him that someone broke into his home. He said he went
to Mr. Kinnie’s home and saw blood in the living room, on the window, and coming from

                                              -5-
the bedroom. He said he photographed Mr. Kinnie and Mr. Kinnie’s home. He identified
the photographs and said they showed blood on Mr. Kinnie and in his home. He identified
a photograph that showed blood on the outside of Mr. Kinnie’s bedroom window and said
it appeared that Mr. Kinnie left his home through the window after attempting to leave
through the door. He agreed he did not go to the hospital or have any contact with Mr.
Kinnie after transferring the case to an investigator.

           On cross-examination, Officer Donald testified that Mr. Kinnie was not able to
speak clearly while at his sister’s home. He said Mr. Kinnie did not indicate how he left his
home after the attack. He agreed he went to Mr. Kinnie’s home after Mr. Kinnie was taken
to the hospital. He said flashlights were used to illuminate the photographs taken in Mr.
Kinnie’s home because the home was “kind of dim.” He did not remember if he turned on
lights in the home. He agreed he could not see the street from the Defendant’s back door.

        Latanza Kidd testified that Mr. Kinnie was her stepfather and that she had known the
Defendant for a few years. She said that at about 4:30 p.m. on February 13, 2009, she was
at her mother’s home with Mr. Kinnie, her mother, and her ex-husband. She said that as they
stood in the front yard, a truck drove by, slowed, and the Defendant yelled, “You’re going
to get yours,” to Mr. Kinnie. She said the truck continued to the end of the street and the
Defendant got out of the truck and continued to “say some stuff” toward them. She said that
they did not pay attention to the Defendant after she left and that she did not know what the
Defendant said while at the end of the street. She said the Defendant’s brother, Marcus,
drove the truck when it stopped in front of her home.

        On cross-examination, Ms. Kidd agreed that Ms. Corbitt was her mother and that Ms.
Corbitt had a sister named Sandra Rogers. She said Joe Jones was a man who spent time
with her father and Ms. Rogers. She did not know that Mr. Jones was the Defendant’s
grandfather or if he ever dated Ms. Rogers while he was married to the Defendant’s
grandmother. She said that she never fought with the Defendant’s family and that she did
not know if her family ever fought with the Defendant’s family. When asked if she ever
heard of a fight between the families that resulted in the police being called, she responded,
“They might have . . . said something about a fight. I don’t know.” She said the Defendant’s
statement on February 13, 2009, was targeted at Mr. Kinnie, not one of her family members.
She said she knew the Defendant was speaking to Mr. Kinnie because “[t]hat stuff happened
years ago. . . I know it wasn’t directed at us because we have seen [the Defendant] since then
and she never said nothing else about that.” She said she was sure the Defendant’s brother,
Marcus Jones, drove the truck when the Defendant yelled at Mr. Kinnie. When asked if it
would surprise her to learn that Marcus Jones was incarcerated in February 2009, she said
that he was not an inmate when the Defendant rode by her home and threatened Mr. Kinnie
and that she was positive he was not incarcerated because she saw him again later that night.

                                             -6-
       Farris Kidd testified that he had a child with Ms. Kidd and that he knew Mr. Kinnie.
He did not know the Defendant. He said that on February 13, 2009, he was standing in Ms.
Corbitt’s front yard when the Defendant rode by in a truck driven by her brother and stated,
“I’ve got something for you.” He said the Defendant spoke to Mr. Kinnie, not him. He said
he did not speak with the Defendant. He said Mr. Kinnie called the police after the
Defendant left.

       On cross-examination, Mr. Kidd testified that he was married to Ms. Kidd for six
years and that they had been separated for about five years. He knew that Ms. Rogers dated
Mr. Jones but did not know how long they dated or if Mr. Jones was married to the
Defendant’s grandmother while he dated Ms. Rogers. He was not aware of any problems
between Ms. Kidd’s family and the Defendant’s family. He said that four people were
present when the Defendant rode by on February 13, 2009, and that the Defendant did not
use Mr. Kinnie’s name when she stated, “I’ve got something for you.” He said that the
statement was not directed at him and that he knew it was directed at Mr. Kinnie because Mr.
Kinnie and the Defendant, “had beef.” He said he was sure that Marcus Jones drove the
truck the Defendant rode in.

      On redirect examination, Mr. Kidd testified that the Defendant got out of the truck
near a dumpster before getting back into the truck and driving away. On recross-
examination, Mr. Kidd testified that he did not notice anything unusual about the Defendant’s
appearance when she got out of the truck.

        Jackson Police Investigator Danielle Jones testified that she worked with the violent
crimes unit. She said she began investigating the attack on Mr. Kinnie after the case was
assigned to her on December 30, 2008. She said that she spoke with Mr. Kinnie and that he
told her the Defendant, Mallard, and an unknown man broke into his home and attacked him
on December 24. She did not go to Mr. Kinnie’s home, but reviewed photographs of the
crime scene. She said that the Defendant and Mallard were arrested and that there was a
preliminary hearing in the Jackson City Court on January 29, 2009. She said Mr. Kinnie
testified at the hearing.

       On cross-examination, Investigator Jones agreed that there was no physical evidence
collected at the crime scene. She agreed Mr. Kinnie’s statement was the only evidence
indicating that Mallard attacked him.

        Joe Jones, Jr., testified on behalf of the defense that the Defendant was his niece. He
said that on December 24, 2008, he was at his parents’ home with the Defendant and the
Defendant’s mother, who also lived there. He said Joe Taylor, who was the Defendant’s
friend, was also at the home. He said the Defendant was six months pregnant at the time.

                                              -7-
He said that he was home all day and that he did not remember the Defendant leaving the
home that day, other than when she drove to the store around 8:00 p.m. and returned about
ten minutes later. He said that the Defendant drove a white Chrysler but that her uncle,
Quincy, took her car at 10:30 p.m. He said that he went to sleep around 12:30 or 1:00 a.m.
and that he saw the Defendant baking cookies before he went to sleep. He said he did not
see Mallard that day or that night.

       On cross-examination, Mr. Jones testified that both he and the Defendant were at their
home all day, other than when the Defendant went to the store at 8:00 p.m. He said about
eight family members and friends came to the home that day. He agreed the Defendant’s
uncle took the Defendant’s white car around 10:00 or 10:30 p.m., and he said the car was not
returned until the next morning. He said the Defendant was upset that her uncle took her car.
On redirect examination, Mr. Jones testified that he was sure the Defendant was at home on
December 24, 2008.

       Debbie Jones testified that the Defendant was her daughter. She said that on
December 24, 2008, she did not have to work and was home all day. She said that the
Defendant lived with her and that the Defendant did not leave the house after 8:00 p.m. She
said that before 8:00 p.m., the Defendant left the house for about fifteen or thirty minutes to
go to the store and that she thought Mr. Taylor drove the Defendant to the store. She said
the Defendant did not have a car that night because her uncle was using her white Intrepid.
She said that Mr. Taylor was a family friend and that he was at their home that night. She
said that she did not see Mallard that night and that she did not see the Defendant with any
other male that night. She said Mr. Kinnie’s home was about fifteen to twenty minutes away
from her home. She said that the Defendant was in her sight or presence between 10:30 p.m.
and midnight and that she was positive the Defendant was at home that night. She said that
the Defendant was pregnant at the time and that her baby was born on March 2, 2009.

       On cross-examination, Debbie Jones testified that “plenty of people” came in and out
of her home on December 24, 2008, including her aunt, nieces and nephews, and her
grandchildren and their parents. She agreed she was busy cooking that night but said the
Defendant was in her sight the entire night. She said she knew the Defendant went to the
store before 8:00 p.m. because the Defendant was at home baking cookies around 8:00 or
8:30 p.m. She said the Defendant was not baking cookies at 11:00 p.m.

        Debbie Jones testified that she remembered speaking with Investigator Jack Wilson
and telling him that she was at a party at her home between 10:00 p.m. and midnight. She
said that the Defendant was present during that time and that the Defendant did not have
access to her white Intrepid after her uncle took it. She agreed the Defendant’s uncle was
at their home that night and said he was not in her sight the entire evening. She said she

                                              -8-
believed that Mr. Taylor drove the Defendant to the store but did not know what type of car
he drove. She agreed that she was not sure what time the Defendant went to the store or what
time the Defendant’s uncle took her car.

        Josephine Jones testified that she was the Defendant’s grandmother and that she
shared a home with her husband, Joe Jones, Sr., her children, Debbie Jones and Joe Jones,
Jr., and the Defendant and the Defendant’s two-year-old daughter. She knew Ms. Corbitt and
Ms. Rogers and said they were sisters. She said that she was aware her husband had a
relationship with Ms. Rogers for nearly nine years and that the relationship was a source of
problems. She also knew that Mr. Kinnie and Ms. Corbitt had children together. She agreed
that the relationship between her husband and Ms. Rogers caused her family and Ms.
Corbitt’s family to fight physically and that there was a lot of “bad blood” between the
families.

        Josephine Jones testified that on December 24, 2008, the Defendant was at home
between 10:00 p.m. and midnight. She said the Defendant did not have access to her car at
that time because her uncle took her car. She said that no member of her family owned a
white Ford Taurus and that a white Taurus was not parked outside her home on December
24. She said Mallard did not visit her home on December 24.

        On cross-examination, Josephine Jones testified that she was home all day and that
the Defendant arrived before 9:00 p.m. She remembered speaking with an investigator from
the District Attorney’s Office and said she “may have” told them that the Defendant arrived
at her home around 10:00 p.m. and left after midnight. She did not know how the Defendant
got to her home or whom she was with when she arrived. She did not know where the
Defendant was before arriving home or what time the Defendant realized that her car was
missing. She did not know what time the Defendant left the house earlier that day, when the
Defendant went to the store to buy ingredients, or who she went to the store with. She said
she finished cooking around midnight and the family exchanged gifts. She said she was not
sure when people came and left her home that day.

       Joe Taylor testified that he was sixty-six years old and that he had been friends with
the Defendant and her family for about six years. He said he treated the Defendant like a
daughter. He said that on December 24, 2008, he visited the Defendant’s home to assemble
toys that he and his wife bought for the Defendant’s daughter. He said he arrived at the home
around 8:00 p.m. and stayed until about 11:00 or 11:30 p.m. He said that he saw the
Defendant while he was there and that numerous people visited the home during that time.
He said that the Defendant left around 8:00 p.m. to buy ingredients to bake cookies but that
she was at home eating cookies when he left. He said he did not see Mallard at the
Defendant’s home.

                                             -9-
       Mr. Taylor testified that on December 24, 2008, the Defendant drove a white Dodge
Intrepid that he and his wife gave her. He said that the Defendant had never owned a Ford
Taurus since he met her and that he had never seen her drive a brown or dark-colored Dodge
Intrepid. He said that the Defendant’s uncle borrowed her car after she got home from the
store and that she did not have access to her car when he left the home.

        On cross-examination, Mr. Taylor testified that the Defendant was at her home when
he arrived. He agreed that her family was having a Christmas party and that people came in
and out of the home frequently. He said he assumed she drove her car when she went to the
store because her car was sitting in the driveway when he arrived. He said that he did not
return to the Defendant’s home after he left and that he did not know who visited the home
after he left.

       On redirect examination, Mr. Taylor agreed that he testified at the preliminary hearing
at which Mr. Kinnie also testified. He said Mr. Kinnie was present when he testified.

       Antonio Pewitte testified that Mallard was the brother of his fiancé, Selena Newsome.
He said that on December 24, 2008, he was at Ms. Newsome’s apartment working on her
Red Chevrolet Blazer. He said he began repairing the truck around 5:00 p.m., finished
around midnight, and left the apartment complex around 3 a.m. He said that Mallard was at
the home and that he was angry with Mallard because Mallard refused to help repair the truck
and because Mallard ate the last piece of a cake purchased by Mr. Pewitte. He said that
Mallard repeatedly came outside to joke with him and that Mr. Mallard asked to borrow
movies. He said Mallard went back and forth between Ms. Newsome’s apartment and a
neighbor’s apartment. Mr. Pewitte said that he went to the neighbor’s apartment numerous
times to smoke cigarettes, which Ms. Newsome did not allow in her home, and that he saw
Mallard in the neighbor’s apartment watching the borrowed movies. He said that he was
working on the truck in front of the apartments until midnight, that he could hear the
neighbor’s door open whenever anyone left, and that he never saw Mallard leave the
apartment complex.

        On cross-examination, Mr. Pewitte testified that he did not live at Ms. Newsome’s
apartment but that he stayed there frequently. He said that he was at Ms. Newsome’s
apartment all day but that he began installing a water pump on her truck around 5:00 p.m.
He said he saw Mallard each time he went back and forth between Ms. Newsome’s
apartment and the apartment next door. He agreed that Mallard did not stay outside to help
him work on the truck and that he did not know what Mallard did while inside the
apartments. He said that each time he went to the neighbor’s apartment to smoke, Mallard
was there. He agreed that Ms. Newsome’s apartment was within walking distance of Lincoln
Street.

                                             -10-
        Upon this evidence, the jury acquitted Mallard but found the Defendant guilty of
facilitation of aggravated robbery, facilitation of aggravated burglary, facilitation of
aggravated assault, and retaliation for past action. The trial court sentenced the Defendant
as a Range I, standard offender to six years’ confinement for facilitation of aggravated
robbery, to four years each for the burglary and assault convictions, and to two years for
retaliation for past action, to be served concurrently. This appeal followed.

        The Defendant contends that the evidence was insufficient to support her convictions
for facilitation of aggravated robbery, facilitation of aggravated burglary, and facilitation of
aggravated assault because the jury found her co-defendant not guilty on all counts. She
argues that the same evidence the jury considered insufficient to convict Mallard must also
be insufficient to convict her. She contends that the evidence was insufficient to support her
conviction for retaliation for past action because there was no evidence that the Defendant
directed a statement at the victim or that her statement related to the victim’s previous
testimony. The State argues that the evidence was sufficient to support the Defendant’s
convictions. We agree with the State.

       Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This means that we may not reweigh
the evidence but must presume that the trier of fact has resolved all conflicts in the testimony
and drawn all reasonable inferences from the evidence in favor of the State. See State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978). Any questions about the credibility of the witnesses were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

        Pertinent to this appeal, a person facilitates a felony if “knowing that another intends
to commit a specific felony, but without the intent required for criminal responsibility under
§ 39-11-402(2), the person knowingly furnishes substantial assistance in the commission of
the felony.” T.C.A. § 39-11-403. Robbery is the “intentional or knowing theft of property
from the person of another by violence or putting the person in fear” and aggravated robbery
is robbery accomplished with a deadly weapon. T.C.A. §§ 39-11-401 (2010), -402(a)(1).
A person commits aggravated burglary who, without the effective consent of the property
owner, enters a habitation and commits or attempts to commit a felony, theft or assault.
T.C.A. §§ 39-14-402 (2010), -403. A person commits aggravated assault who intentionally,
knowingly, or recklessly causes bodily injury to another and uses or displays a deadly
weapon. T.C.A. §§ 39-13-101 (2009) (amended 2010), -102. “A person commits the offense
of retaliation for past action who harms or threatens to harm a witness at an official
proceeding . . . or a family member of any such person, by any unlawful act in retaliation for

                                              -11-
anything the witness . . . did in an official capacity as witness . . . .” T.C.A. § 39-16-510.
“[A] person acts intentionally with respect to the nature of the conduct or to a result of the
conduct when it is the person’s conscious objective or desire to engage in the conduct or
cause the result.” T.C.A. § 39-11-106(a)(18) (2006) (amended 2009). “[A] person acts
knowingly with respect to the conduct or to circumstances surrounding the conduct when the
person is aware of the nature of the conduct or that the circumstances exist.” T.C.A. § 39-11-
106(a)(20). “A person acts knowingly with respect to a result of the person’s conduct when
the person is aware that the conduct is reasonably certain to cause the result.” Id.

        Taken in the light most favorable to the State, the victim testified that on December
24, 2008, he was alone at his apartment. He spoke with the Defendant on the telephone that
evening around 11:00 p.m., and she stated that she needed money, that she believed he had
a stimulus check, and that she was going to come to his home. The victim heard a knock on
his door about thirty minutes to an hour later, looked out his side window, saw the
Defendant, and unlocked the door. He recognized the Defendant’s voice when he asked who
was at the door and she responded, “Me. Open the door.” He said that before he could open
the door, Mallard and another man pushed it open, pointed a shotgun at him, held his neck
and arms, punched him, and threatened to kill him unless he gave them money. He said the
men ransacked his home and asked, “Where’s the damn money? I know you’ve got that
damn money.” He said that he did not remember what happened after being attacked and
that his next memory was of being in the hospital the next day. The victim’s nose was
fractured, his neck was injured, and his face was bleeding and bruised. He said $140 and his
cell phone were missing after the attack. He said that he did not consent to anyone entering
his home before the attack and that he thought the intruders were going to kill him. The
victim said that he had known the Defendant for a few years but that he had only seen and
did not know Mallard until the night of the home invasion. The victim initially told the
police that two unknown males attacked him, but a week later he told Investigator Jones that
Mallard was one of the attackers. He thought the attackers wore hooded sweatshirts with the
hoods pulled over their heads.

       Officer Price testified that at 11:55 p.m. on December 24, 2008, he responded to a call
from the victim’s sister’s home. He said that the victim was bleeding and had several cuts
and wounds on his face and that the victim was taken to the hospital in an ambulance. He
said that he went to the victim’s home to secure the scene and that he saw items turned over
and “blood everywhere.”

        The victim testified about the home invasion during the preliminary hearing on
January 29, 2009. He said that on February 13, 2009, he was approached by the Defendant
as he stood outside of Ms. Corbitt’s home. He said the Defendant was in a truck, stopped in
front of him, and yelled, “It ain’t over. I’m still going to get you.” He said that he felt

                                             -12-
threatened by the statement and that he called the police and reported the incident. Ms. Kidd
testified that at about 4:30 p.m. on February 13, 2009, she was at her mother’s home when
a truck drove by, slowed, and the Defendant yelled, “You’re going to get yours,” to the
victim. Farris Kidd and Latanza Kidd each said the Defendant’s statement was targeted at
the victim.

        The Defendant argues that the evidence was insufficient because the jury did not
convict Mallard and because the evidence did not established that her statement on February
13 was directed at the victim or that it related to his previous testimony at the preliminary
hearing. The jury’s verdict implicitly accredited the victim’s testimony identifying the
Defendant and discredited the Defendant’s alibi witnesses. Likewise, the jury accredited
witness statements that the Defendant threatened to harm the victim two weeks after he
testified against her at the preliminary hearing. As noted above, any questions about the
credibility of the witnesses were resolved by the jury and we must presume that the trier of
fact resolved all conflicts in the testimony and drew all reasonable inferences from the
evidence in favor of the State. See Bland, 958 S.W.2d at 659; Cabbage, 571 S.W.2d at 835.
The record reflects that the Defendant either organized the home invasion or enabled the
attackers to gain entry into the victim’s home before he was attacked and robbed at gunpoint.
We conclude that a rational trier of fact could have found beyond a reasonable doubt the
elements of facilitation of aggravated robbery, facilitation of aggravated burglary, facilitation
of aggravated assault, and retaliation for past action. We hold that the evidence is sufficient
to support the Defendant’s convictions.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.


                                                ____________________________________
                                                JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -13-